DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first oxide”, “a second oxide”, “a first conductor”, “a second conductor”, “a third conductor”, “a first insulator”, “a second insulator”, “a first region”, “a second region”, “a third region”, “a third region in contact with the first region and the second region”, “wherein the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween”, “wherein the second insulator comprises an opening that exposes a side surface of the first conductor, a side surface of the second conductor, and the third region”, and “wherein the third conductor is placed in the opening with the second oxide and the first insulator positioned therebetween” (emphasis added) as recited in claim 9 and as described in the specification; 
“a third insulator” (and also other elements as discussed above in claim 9) as recited in claim 10 and as described in the specification;
“a third oxide”, “fourth oxide”, “a side surface of the opening and a side surface of the first conductor or the second conductor are on one plane”, (and also other elements as discussed above in claim 9) as recited in claim 12 and as described in the specification;

“a third oxide”, “fourth oxide”, “a third insulator”, (and also other elements as discussed above in claim 9) as recited in claim 13 and as described in the specification. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAZAKI et al. (U.S 2020/0266281 A1).
The applied reference has a common assignee and/or at least one inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1,  YAMAZAKI et al. disclose in Figs. 1A-10D a semiconductor material that is an oxide (“oxide” 230/230a1/230a2/230b/230c) comprising a plurality of metal elements (comprising “In”, “element M”, and “Zn”, para. [0022]) (see Fig. 1B, para. [0073], [0022]) and nitrogen (see para. [0078]), wherein the plurality of metal elements (comprising “In”, “element M”, and “Zn”, para. [0022]) are indium (“In”), an element M, and zinc (“Zn”) (see para. [0022]), wherein the element M is aluminum (“Al”), gallium (“Ga”), yttrium (“Y”), or tin (“Sn”) (see para. [0023]), and wherein the nitrogen is taken into an oxygen vacancy (see para. [0078]) or bonded to an atom of one of the plurality of metal elements (Fig. 1B, claim 1).
As to claim 2, as applied to claim 1 above, YAMAZAKI et al. disclose in Figs. 1A-10D all claimed limitations including the limitation wherein a carrier concentration (“carrier density”, para. [0249]) of the oxide is lower than 5 x 1017cm-3 (see para. [0249], a carrier concentration of the oxide can be “lower than 1×1010/cm3” that falls in the range lower than 5 x 1017cm-3 as recited in the claim).
As to claim 3, as applied to claim 1 above, YAMAZAKI et al. disclose in Figs. 1A-10D all claimed limitations including the limitation wherein a proportion of the number of atoms of the nitrogen in the oxide is lower than 1.2 atomic% (see claim 3, “lower than 0.1 atomic %” falls in the range that is lower than 1.2 atomic% as recited in the claim).
As to claim 5, as applied to claim 1 above, YAMAZAKI et al. disclose in Figs. 1A-10D all claimed limitations including the limitation wherein the oxide comprises cerium (see para. [0089], [0138], [0219]).
As to claim 6,  YAMAZAKI et al. disclose in Figs. 1A-10D a semiconductor device comprising a transistor (200) (Figs. 1A-1C, para. [0073]), wherein the transistor (200) comprises: an oxide (“oxide” 230/230a1/230a2/230b/230c) (see Fig. 1B, para. [0073]); a first insulator (“insulator” 250) over the oxide (“oxide” 230/230a1/230a2/230b/230c) (Fig. 1B, para. [0073]); and a conductor (“conductor” 260) over the first insulator (“insulator” 250) (Fig. 1B, para. [0073]), wherein the oxide (“oxide” 230/230a1/230a2/230b/230c) comprises a plurality of metal elements (comprising “In”, “element M”, and “Zn”, para. [0022]) and nitrogen (see para. [0078]), wherein the plurality of metal elements (comprising “In”, “element M”, and “Zn”, para. [0022]) are indium (“In”), an element M, and zinc (“Zn”) (see para. [0022]), wherein the element M is aluminum (“Al”), gallium (“Ga”), yttrium (“Y”), or tin (“Sn”) (see para. [0023]), and wherein the nitrogen is taken into an oxygen vacancy (see para. [0078]) or bonded to an atom of one of the plurality of metal elements (Fig. 1B, claim 1).    
As to claim 7, as applied to claim 6 above, YAMAZAKI et al. disclose in Figs. 1A-10D all claimed limitations including the limitation wherein a carrier concentration (“carrier density”, para. [0249]) of the oxide is lower than 5 x 1017cm-3 (see para. [0249], a carrier concentration of the oxide can be “lower than 1×1010/cm3” that falls in the range lower than 5 x 1017cm-3 as recited in the claim).
As to claim 8, as applied to claim 6 above, YAMAZAKI et al. disclose in Figs. 1A-10D all claimed limitations including the limitation wherein a proportion of the number of atoms of the nitrogen in the oxide is lower than 1.2 atomic% (see claim 3, “lower than 0.1 atomic %” falls in the range that is lower than 1.2 atomic% as recited in the claim). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 would be allowable if the above drawing objection is fixed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween, wherein the second insulator comprises an opening that exposes a side surface of the first conductor, a side surface of the second conductor, and the third region, wherein the third conductor is placed in the opening with the second oxide and the first insulator positioned therebetween, wherein the first oxide comprises a plurality of metal elements and nitrogen, wherein the plurality of metal elements are indium, an element M, and zinc; and wherein the element M is aluminum, gallium, yttrium, or tin; and wherein the nitrogen is taken into an oxygen vacancy or bonded to an atom of one of the plurality of metal elements, in combination with other claimed features, as recited in independent claim 9. Claims 11, and 15-17 are dependent upon independent claim 9, and are therefore allowed. 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween, wherein the second insulator overlaps with the first conductor and the second conductor with the third insulator positioned therebetween and comprises an opening that exposes a side surface of the first conductor, a side surface of the second conductor, and the third region, wherein the third conductor is placed in the opening with the third insulator, the second oxide, and the first insulator positioned therebetween, wherein the first oxide comprises a plurality of metal elements and nitrogen, wherein the plurality of metal elements are indium, an element M, and zinc; wherein the element M is aluminum, gallium, yttrium, or tin; and wherein the nitrogen is taken into an oxygen vacancy or bonded to an atom of one of the plurality of metal elements, in combination with other claimed features, as recited in independent claim 10.  Claims 18 and 20 are dependent upon independent claim 10, and are therefore allowed. 
Regarding claim 12, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween, wherein the second insulator comprises an opening that exposes the third region, wherein a side surface of the opening and a side surface of the first conductor or the second conductor are on one plane, wherein the third conductor is placed in the opening with the second oxide and the first insulator positioned therebetween, wherein the first oxide comprises a plurality of metal elements and nitrogen, wherein the plurality of metal elements are indium, an element M, and zinc; wherein the element M is aluminum, gallium, yttrium, or tin; and wherein the nitrogen is taken into an oxygen vacancy or bonded to an atom of one of the plurality of the metal elements, in combination with other claimed features, as recited in independent claim 12.  Claim 14  is dependent upon independent claim 12, and is therefore allowed. 
Regarding claim 13, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: the third region comprises a region overlapping with the third conductor with the first insulator and the second oxide positioned therebetween, wherein the second insulator overlaps with the first conductor and the second conductor with the third insulator positioned therebetween and comprises an opening that exposes a side surface of the first conductor, a side surface of the second conductor, and the third region, wherein the third conductor is placed in the opening with the third insulator, the second oxide, and the first insulator positioned therebetween, wherein the first oxide comprises a plurality of metal elements and nitrogen, wherein the plurality of metal elements are indium, an element M, and zinc; wherein the element M is aluminum, gallium, yttrium, or tin; and wherein the nitrogen is taken into an oxygen vacancy or bonded to an atom of one of the plurality of the metal elements, in combination with other claimed features, as recited in independent claim 13. Claim 19 is dependent upon independent claim 13, and is therefore allowed. 

    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
May 7, 2022